Citation Nr: 0922030	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) (claimed as nervous 
condition).

2.  Entitlement to service connection for PTSD (claimed as 
nervous condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran testified at a February 2009 Board hearing by 
video teleconference.  A transcript of the hearing has been 
associated with the claims file.

The reopened claim for entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2006, the RO denied entitlement to service 
connection for PTSD (claimed as nervous condition).  The 
Veteran did not file a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the December 2006 rating decision does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.





CONCLUSIONS OF LAW

1.  The December 2006 decision denying entitlement to service 
connection for PTSD (claimed as nervous condition) is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1100 (2008).

2.  The additional evidence presented since the December 2006 
decision is new and material, and the claim for entitlement 
to service connection for PTSD, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO denied service connection for PTSD in December 2006 
because the information reported by the Veteran was 
insufficient to verify his claimed stressors.  

Evidence received after the December 2006 rating decision 
includes the Veteran's testimony at the February 2009 Board 
hearing.  The Veteran provided new details, as discussed in 
the REMAND section below, that may allow the RO to verify his 
stressor.

The claim for service connection for PTSD is reopened.  To 
that extent, the appeal is granted.  An adjudication of this 
claim on its merits will not be made at this time, however, 
pending additional development upon remand.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the 
favorable action and pending remand on the reopened claim, 
the Board will defer further discussion of VA's duties to 
notify and assist until its final decision on the merits.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for PTSD; to that extent only, the 
appeal is granted.


REMAND

At the February 2009 Board hearing, the Veteran testified 
about an incident when his roommate was murdered at a Nakhon 
Phanom nightclub.  He stated that the roommate's last name 
was Moore.  Moore served as security police in the same 
outfit as the Veteran.  His rank was E5, four stripes.  The 
murder occurred in November 1973.

Prior to the Board hearing, the Veteran named the murder 
victim variously as McKnight, Roger, Thomas, or Moore.  His 
previous stressor statements indicated that the incident 
happened in 1972.

Because the Veteran has now provided a more specific date and 
Moore's unit and rank, the RO should attempt to verify the 
stressor incident.  The September 2005 VA examiner diagnosed 
PTSD based on the Veteran's reported history of this event. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
claimed stressor with new details provided 
at the February 2009 Board hearing.

2.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


